PER CURIAM.
The husband appeals from a final judgment of dissolution in which he was ordered to pay the wife $5,000 lump-sum alimony when he receives his inheritance of approximately $45,000 from his late father’s estate. The judgment further provided the *469husband is to pay the wife $50 per week until the estate is settled, at which time he must pay the balance still owing on the lump-sum award. Keeping in mind that the standard to be applied here is the wife’s need and the husband’s ability to pay, we find that the record demonstrates that the trial court did not abuse its discretion in making its award. Therefore we affirm. Sisson v. Sisson, 336 So.2d 1129 (Fla.1976).
We note that the trial court has reserved jurisdiction to review the award after a period of six months from the date of final judgment. Though the record reveals the husband has sufficient income and savings to allow him to make the $50-per-week payments in the near future, this obligation may become burdensome if the estate does not close expeditiously. We are confident that upon proper petition the trial judge will make an adjustment of the requirement for weekly payments if the husband demonstrates an inability to make them.
Affirmed.
BOARDMAN, C. J, and HOBSON and SCHEB, JJ., concur.